George Danson plaint. conta Henry Ellit Defendt in an action of defamation according to attachmt. . . . The Jury . . . found for the plaint, one hundred pounds money Or that the Defendt do make such a publique acknowledgemt in this Court of the wrong and Jnjury done by him to the plaint, as shalbee to the Satisfaction of this Court; and do deliver the same in writing under his hand: Also that hee do make the like acknowledgemt at Stoningtown and do deliver a Certificate under the hands of mr Tho: Minor and Samuel Mason or any other of the Commissionrs there of the performance thereof within two months from this time unto the plaint, and costs of Court.
[ See case of Danson v. Elliot, above, p. 1086.]